As filed with the Securities and Exchange Commission on May 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCKS - 99.1% Aerospace & Defense - 0.6% Innovative Solutions & Support, Inc. (a) $ Airlines - 8.1% Allegiant Travel Company Delta Air Lines, Inc. Spirit Airlines, Inc. (a)(c) Auto Components - 1.7% American Axle & Manufacturing Holdings, Inc. (a) Automobiles - 2.9% General Motors Company Banks - 8.1% Citigroup, Inc. JPMorgan Chase & Company Biotechnology - 6.1% Celgene Corporation (a)(c) Gilead Sciences, Inc. (a) Capital Markets - 6.2% Morgan Stanley State Street Corporation Communications Equipment - 0.5% Cisco Systems, Inc. Computers & Peripherals - 1.4% Apple, Inc. Construction & Engineering - 1.9% Chicago Bridge & Iron Company N.V. (b) KBR, Inc. Consumer Finance - 0.8% Capital One Financial Corporation Diversified Financial Services - 2.7% Berkshire Hathaway, Inc. - Class B (a) Electronic Equipment, Instruments & Components - 1.3% Universal Display Corporation (a) Energy Equipment & Services - 2.6% Halliburton Company Health Care Equipment & Supplies - 2.2% Covidien plc (b) Household Durables - 1.4% PulteGroup, Inc. WCI Communities, Inc. (a) Industrial Conglomerates - 2.9% General Electric Company Insurance - 6.6% American International Group, Inc. Lincoln National Corporation IT Services - 8.5% Alliance Data Systems Corporation (a)(c) Machinery - 1.5% Westport Innovations, Inc. (a)(b) Media - 2.6% DIRECTV (a) Metals & Mining - 0.1% Eldorado Gold Coporation (b)(c) Oil, Gas & Consumable Fuels - 6.0% Bellatrix Exploration Ltd. (a)(b) Clean Energy Fuels Corporation (a) Magnum Hunter Resources Corporation (a)(c) Rex Energy Corporation (a) Pharmaceuticals - 3.6% Bristol-Myers Squibb Company Teva Pharmaceutical Industries Ltd. - ADR Semiconductors & Semiconductor Equipment - 2.3% EZchip Semiconductor Ltd. (a)(b) Lattice Semiconductor Corporation (a) Software - 7.0% Microsoft Corporation (c) Oracle Corporation Specialty Retail - 6.0% Asbury Automotive Group, Inc. (a)(c) Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 0.5% Hanesbrands, Inc. Trading Companies & Distributors - 3.0% Rush Enterprises, Inc. - Class A (a) Rush Enterprises, Inc. - Class B (a) Total Common Stocks (Cost $318,393,206) Contracts (100 Shares Per Contract) PURCHASED CALL OPTIONS - 0.9% American Capital Ltd. Expiration January 2015, Exercise Price $12.00 Annaly Capital Management, Inc. Expiration January 2016, Exercise Price $10.00 Microsoft Corporation Expiration January 2015, Exercise Price $28.00 Total Purchased Call Options (Cost $1,870,320) Shares SHORT-TERM INVESTMENTS - 0.6% Fidelity Institutional Government Portfolio, 0.01% (d) Total Short-Term Investments (Cost $2,956,343) TOTAL INVESTMENTS (Cost $323,219,869) - 100.6% (e)(f) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.6)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt plc
